STATE OF MICHIGAN

                            COURT OF APPEALS



DEBRA A. MANTEY,                                                     UNPUBLISHED
                                                                     July 21, 2015
               Plaintiff-Appellant,

v                                                                    No. 319673
                                                                     Saginaw Circuit Court
                                                                     Family Division
DONALD E. MANTEY,                                                    LC No. 08-003051-DO

               Defendant-Appellee.


Before: BORRELLO, P.J., and RONAYNE KRAUSE and RIORDAN, JJ.

RONAYNE KRAUSE, J. (concurring in part and dissenting in part)

        For the most part, I concur in the results reached by the majority. I disagree in several
respects. First and foremost, I disagree with the majority’s finding that the trial court did not err
in concluding that the vast majority of the contributions to the parties’ estate was the result of
defendant’s actions and severely underestimates the practical value of a partner raising children,
maintaining a home, and otherwise carrying out domestic tasks. I would vacate that part of the
trial court’s finding and direct on remand that the trial court provide reasonably detailed findings
on the record as to the parties’ respective contributions to their marital partnership. Second,
under the circumstances, I am not persuaded that the trial court’s finding that defendant had
“‘some’ ability to pay” is sufficiently precise to permit it or this Court to determine whether any
particular amount of spousal support is proper; as the majority notes, “some” essentially means it
is undetermined or undefined. I find this to be insufficiently definite within the meaning of
MCR 2.517(A)(2). Finally, I do not believe the word “ample” means anything without further
context and particularly without considering what ultimate spousal support is awarded and
plaintiff’s realistic prospects for being able to support herself. I do, however, agree that on
remand the trial court must determine the amount of defendant’s spousal support arrearage, if
any, and make a finding of the value of the Mantey Hills partnership and plaintiff’s interest
therein, if any.



                                                              /s/ Amy Ronayne Krause




                                                -1-